Title: Board of Visitors, University of Virginia, 10 July 1830
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        At a meeting of the Rector and Visitors of the University of Virginia, at the University on Saturday the
                            10th. of July 1830: Present, the Rector, Mr. Monroe being prevented from attending by indisposition, and Genl.
                            Breckenridge by the sickness of his Family.
                        
                            
                                
                            
                        
                    